DETAILED ACTION
Allowable Subject Matter
Claims 1-12, 16-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “A compact, lightweight ferritic aero diesel engine comprising:
an iron crankcase having a flat, horizontally opposed eight cylinder arrangement, the iron crankcase defining a first set of cylinder walls defining four cylinders in a first bank and a second set of cylinder walls defining four cylinders in an opposed second bank;
a steel crankshaft rotatably mounted at least partially within the iron crankcase;
eight steel piston assemblies, each of the steel piston assemblies received within a respective cylinder of the iron crankcase and coupled to the steel crankshaft;
an engine lubrication system having a first centrifuge mechanism configured to separate blow-by gases from lubricating oil, and a second centrifuge mechanism configured to further separate aerosolized lubricating oil from the blow-by gases;
at least one lightweight gear having an outer rim and primary webbing constructed of a unitary member, such that together the outer rim and primary webbing form a dish-like structure defining a hollow area devoid of material; and
wherein the at least one lightweight gear further includes secondary webbing coupled to the outer rim opposite the primary webbing, such that the hollow area is positioned between the primary webbing and the secondary webbing.”

The underlined limitations are supported at least in PG-Pub (US2020/0158015 A1), Specification, Paragraphs 57-76, 78, 79.  The design is related to an aero diesel engine comprises part with certain materials, and a blow-by gases system to retain their interior cylinder temperature to a higher degree than their aluminum counterparts, thereby reducing the possibility of freezing of combustion during extended low-power descents, as well as enabling high-altitude restarts. Some embodiments of the present disclosure further include a water jacket at least partially surrounding the cylinders in which temperature regulated water can be circulated to further aid in controlling the cylinder temperature (PG-Pub, Specification, Paragraph 11).

After reviewing all the claimed limitations, specification and the interview on 02/09/2022, the examiner considered Weinzierl (US2013/0112158 A1) teaches the structure of the aero diesel engine, but fails to teach the materials used for each parts.  When considering the system is an aero diesel engine, the examiner considered one with ordinary skill in the art would not be able to find the motivation to combine references to teach all the material limitations in the claimed invention and the blow-by gases system when applying the teachings to Weinzierl.  Therefore the references would fail to reflect all the teachings of Claim 1.

The examiner further considered other references, but the references fail to show or reasonably teach at least the underlined limitations mentioned above.  Therefore, Claim 1 is allowed.

Claim 17 is allowed based on at least the same reasons as Claim 1.  Claims 2-12, 16, 18-20 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YI-KAI WANG/Primary Examiner, Art Unit 3747